DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arihara (JP2013028298).
	With respect to claim 1, Arihara discloses a column housing (4) encapsulating a steering shaft (1) related to steering of a vehicle, being supported by a pivotal support portion of the vehicle, and enabling a posture change; a bracket (11a) being located adjacent to the column housing (4) at a position different from that of the pivotal support portion (10) on a side of the vehicle; and a tensioner mechanism (25) that is provided between the column housing and the bracket, and produces press force against the column housing and the bracket, wherein the tensioner mechanism includes a casing (23) being provided in the column housing, a tensioner main body (24) being provided in the casing (Fig 2; [0031] of attached translation, “guide portions” on casing guide movement of tensioner main body 24, which is interpreted as the main body being provided “in” the casing), and being movable in a direction intersecting a facing direction of the column housing and the bracket, and a biasing member (27) biasing the tensioner main body in the intersecting direction, and the tensioner main body includes a first surface (24a) facing toward the column housing, and a second surface (24b) facing toward the bracket, and the first surface and the second surface are configured to be in a tapered shape in which a space therebetween is narrower as being positioned closer to a lower side of a biasing direction by the biasing member (Fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rispeter (US 5,562,306) in view of Arihara (JP2013028298).
	With respect to claim 1, Rispeter discloses a column housing (10) encapsulating a steering shaft (11) related to steering of a vehicle (Fig 1), being supported by a pivotal support portion of the vehicle, and enabling a posture change; a bracket (6) being located adjacent to the column housing; and a tensioner mechanism (3) that is provided between the column housing and the bracket, and produces press force against the column housing and the bracket, wherein the tensioner mechanism includes a casing (labeled “casing” in mocked-up Figure below) being provided in the column housing or the bracket (Fig 10), a tensioner main body (3c) being provided in the casing, and being movable in a direction intersecting a facing direction of the column housing and the bracket, and a biasing member (28) biasing the tensioner main body in the intersecting direction, and the tensioner main body includes a first surface (at numeral 35) facing toward the column housing, and a second surface facing toward the bracket (Fig 10), and the first surface and the second surface are configured to be in a tapered shape in which a space therebetween is narrower as being positioned closer to a lower side of a biasing direction by the biasing member (Fig 10). Rispeter does not disclose that the steering column is supported by a pivotal support portion, and the bracket is located at a position different from that of the pivotal support portion on a side of the vehicle. Arihara, however, disclose that the steering column is supported by a pivotal support portion (8), wherein the bracket is located at a position different from that of the pivotal portion (Fig 3). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Rispeter in view of Arihara to include a pivotal bracket in order to allow the steering column to be tilted in addition to telescoping.
	With respect to claim 2, wherein the casing includes an intermediate member (14) that is pressed in the opposite direction by abutment with the first surface or the second surface, and abuts on the bracket or the column housing on a side where the casing is not provided (Fig 10).

    PNG
    media_image1.png
    384
    544
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/28/2022